The opinion of the Court of Civil Appeals in this case is reported at 45 S.W.2d 315. It fully states the case and the issues involved. Since this writ was granted the law question here involved has been settled by the Supreme Court adversely to the contentions of plaintiff in error. Hunter v. Moore,122 Tex. 583, 62 S.W.2d 97, and Red v. Bounds, 122 Tex. 614,63 S.W.2d 544. The Supreme Court still adheres to the rulings announced in these opinions.
The judgment of the Court of Civil Appeals is affirmed.
Opinion adopted by the Supreme Court June 30, 1934.